   Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 1 of 32 PageID #:1067




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


MATT SWART, et al.,

             Plaintiffs,                       Case No. 19-cv-6213

             v.
                                               Judge John Robert Blakey
CITY OF CHICAGO,

             Defendant.


                    MEMORANDUM OPINION AND ORDER

      This case centers around Millennium Park, a beloved public park and major

tourist attraction for the City of Chicago. The City views the Park as a unique space—

one that showcases world-class art, music, architecture, and landscape design.

Accordingly, the City enacted restrictions it claims protects the Park’s aesthetic

integrity.

      Despite these good intentions, however, the City’s restrictions prohibit

reasonable forms of expression in large areas of the Park. As a result, Plaintiffs Matt

Swart, Jeremy Chong, Gabriel Emerson, and Caeden Hood sued the City, claiming

the City’s restrictions violate their First Amendment rights to evangelize and

disseminate religious literature. Intervenors Elizabeth Norden, Tyler Brumfield,

Doris Davenport, and William Morgan also challenge the restrictions, claiming that

the restrictions unconstitutionally limit their right to circulate petitions in the Park.




                                           1
     Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 2 of 32 PageID #:1068




Both groups move for a preliminary injunction against the City, asking this Court to

enjoin the City from enforcing those restrictions. [7] [35].

        For the reasons stated below, this Court grants their motions.

I.      Background

        A.    Procedural History

        On September 18, 2019, Plaintiffs—four Wheaton College students—filed their

complaint against the City. [1]. Plaintiffs, members of an outreach ministry known

as the Chicago Evangelism Team, claim that the City’s newly enacted rules governing

the Park violate their First Amendment rights to freedom of speech (Count I) and

free exercise of religion (Count II), as well as the Illinois Religious Freedom

Restoration Act (Count III). Id. ¶¶ 46–64. That same day, Plaintiffs also moved for

a preliminary injunction on their freedom of speech claim, urging this Court to enjoin

the City’s enforcement of the new rules. [7]. A few weeks later, on October 8, 2019,

Plaintiffs moved for a temporary restraining order on the same claim. [22].

        On October 10, 2019, this Court granted leave for Elizabeth Norden, Tyler

Brumfield, Doris Davenport, and William Morgan to file a complaint in intervention

in this case. Intervenors, individuals who regularly circulate referendum petitions in

the Park, assert a two-count complaint against the City for unconstitutionally

restricting their freedom of speech and petition (Count I) and for violating their right

of referendum under Illinois law (Count II).          [18-1] ¶¶ 17–29.     Intervenors

subsequently also moved for a preliminary injunction against the City. [35].

        This Court held an evidentiary hearing on the pending motions on November

7 and 8, 2019. The parties then presented closing arguments on November 20, 2019.

                                           2
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 3 of 32 PageID #:1069




      B.     Factual Background

             1.     Millennium Park

      The Park opened in 2004. [48-2] at 48. It sits on 24.5 acres of land bordered

by Michigan Avenue, Monroe Street, Randolph Street, and Columbus Drive. Id. at

43, 51. The Park is free and open to the public and contains multiple green spaces

and recreation areas. Id. at 157–58. The City’s website refers to Millennium Park

as a “public park” and describes it as a “town square.” Id. at 95, 104.

      Scott Stewart, Executive Director of the Millennium Park Foundation (the

Foundation), testified at the evidentiary hearing. Formed in 1998, the Foundation

constitutes a private non-profit organization created to raise private funds to

construct the Park. [48-2] at 41. The Foundation used those private funds to engage

artists and architects to complete the various artistic components of the Park before

ultimately donating the Park back to the City. Id. at 44. The Foundation remains

partnered with the City and serves as the chief curators of the public art within the

Park. Id. Specifically, the Foundation reserves the right to voice any objections to

the City’s Department of Cultural Affairs and Special Events (DCASE) regarding the

City’s curation of arts and programming in the Park; the City, however, possesses no

contractual obligation to act upon or heed those objections. Id. at 97.

      In Stewart’s opinion, differences exist between the Park and other Chicago

parks, the most important one being that the City intends the Park to serve as an

artistic and architectural showcase.     Id. at 49.   According to Stewart, the Park

consists not of a single, undifferentiated space, but rather of several subspaces (or

“rooms”) differentiated by, among other things, lines of trees or other foliage, changes
                                           3
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 4 of 32 PageID #:1070




in topography, and changes in the color of walking surfaces. Id. at 43. A map of the

Park below depicts the Park and the location of the various “rooms,” as conceptualized

by the City:




[1] at 39. For instance, the City considers Cloud Gate—the “room” containing the

iconic Bean—differentiated from the other “rooms” by a change in elevation. [48-2]

at 47. Similarly, the City considers Lurie Garden separated from other “rooms” by

the existence of two large shoulder hedges on its west side. Id. at 53. Another one of

the so-called “rooms,” the Great Lawn, primarily functions as a place for overflow

audiences to gather during (and just before) special events held at the Jay Pritzker

Pavilion. [48-2] at 59. Some of those events include the Jazz Music Festival, movies,

and orchestral concerts. Id. Unless open for an event, the Great Lawn remains

closed-off by a yellow rope surrounding its perimeter. Id. Notwithstanding, Stewart

concedes that the Park is otherwise a “thoroughfare.” Id. at 86.


                                          4
   Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 5 of 32 PageID #:1071




             2.     Plaintiffs and Intervenors

      Intervenors regularly circulate petitions within the City.      [18-1] ¶¶ 9–10.

Norden, for example, has gathered signatures inside the Park (including on the Great

Lawn when open to the public) in support of binding referendums for the city-wide

ballot. [36-1] at 2. Norden says she experienced multiple episodes of harassment by

Park security, staff, and officials, including times when they prevented her from

circulating petitions. Id.

      From 2016 to 2018, Intervenor Morgan habitually attended events in the Park

to collect signatures; he says that on several occasions Park officials approached him

and asked him to leave. Id. at 6–7. The two other Intervenors, Davenport and

Brumfield, circulated petitions between June and August 2018. [36-1] at 10, 13. On

one occasion in June 2018, Park employees refused them access to the Jay Pritzker

Pavilion. Id. at 11, 13. When Davenport attempted to proceed, officials threatened

to arrest her. Id. at 11. Ultimately, Park officials informed Davenport she could

proceed with collecting signatures, so long as she agreed to cease before any movie or

performance began. Id.

      All four Intervenors expressed an honest desire to continue to gather petition

signatures in the Park in the future. [36-1] at 4, 8, 14; [48-1] at 47. Indeed, at the

hearing, Davenport testified that she considers the Great Lawn to be the best location

in the entire City to collect signatures. [48-1] at 47.

      Plaintiffs, members of the Chicago Evangelism Team, engage in open air

evangelizing and dissemination of religious literature every Friday. Id. at 7–8; [1] ¶¶



                                            5
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 6 of 32 PageID #:1072




5–8. As Plaintiff Chong testified, open air evangelizing involves standing up and

“shar[ing] the gospel,” an event that can last several minutes at a time. [48-1] at 12–

13. The Team engages in these activities in various downtown Chicago locations,

including around the Chicago Theatre and Block 37. Id. at 14–15.        But the Team

considers the Park—and especially the area surrounding the Bean—to be the most

effective place to share their message because they can reach larger audiences. Id.

at 8–9, 20–21.

      In December 2018, Swart, Hood, and other members of the Chicago

Evangelism Team gathered at the Park to engage in open air evangelism and

distribute religious literature. [1] ¶ 16. Park security approached Plaintiffs and

informed them they were prohibited from disseminating literature. Id. ¶ 17. The

students ceased distributing their literature, id., and then Hood began to evangelize,

id. ¶ 18. After a few minutes, Park security again approached Plaintiffs and informed

them they had to stop evangelizing. Id. At that point, Swart informed security staff

that because they were on a public sidewalk, they had the right to continue speaking.

Id. ¶ 19. A security guard insisted he was “just doing his job,” and informed the

students they could speak to his supervisor.       Id. ¶ 20.   Based on the guard’s

intervention, these students then ceased their evangelism activities. Id. ¶ 21.

      About ten minutes later, Chong arrived at the Park, and the students informed

him what had just transpired. Id. ¶ 22. Chong nonetheless began evangelizing. Id.

¶ 23. Park security then approached Chong and directed him to stop. Id. ¶ 24. Chong

asked to speak with a supervisor. Id. Soon thereafter, two Park supervisors arrived



                                          6
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 7 of 32 PageID #:1073




and informed the students that they were in violation of a Chicago ordinance

prohibiting solicitation on the sidewalk between Randolph and Roosevelt Streets. Id.

¶ 25.

        Members of the Chicago Evangelism Team returned to the Park in the

subsequent weeks; they again attempted to evangelize but Park security guards

prohibited them from doing so. Id. ¶¶ 27–28. On one occasion, Park employees

prohibited them from evangelizing near the Bean. Id. ¶ 30. On another occasion, a

Park employee informed them they could not discuss religion in the Park and ordered

them to leave the Park if they wished to speak about religion. Id. ¶ 31.

        On April 5, 2019, Chong again went to the Park to evangelize; at that time,

Public Recreational Operations Manager Christopher Deans approached Chong and

provided him with newly enacted rules governing the Park. Id. ¶ 32. Deans informed

Chong that the rules restricted Chong’s activities. Id.       The rules, which became

effective April 2, 2019, provided in relevant part:

              P.     Disruptive Conduct

               1. Any conduct, even if not specifically noted by these Rules, is
        prohibited in the Park if it interferes with or disrupts another visitor’s
        peaceful enjoyment of a performance or amenity in the Park, endangers
        public health or safety, may damage Park property, or is prohibited by
        applicable federal, state, and local laws.

              ...

               3. Any displays, speeches, or demonstrations on Park property
        must be approved by DCASE [the Department of Cultural Affairs and
        Special Events] and Park Management, which may impose reasonable
        time, place, and manner restrictions and may require a permit.




                                            7
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 8 of 32 PageID #:1074




             4. Millennium Park is divided into several outdoor “rooms,” each
      with its own purpose or art. These rooms are: the Jay Pritzker Pavilion
      and the Great Lawn; the Lurie Garden; Cloud Gate Plaza; Chase
      Promenade North; Chase Promenade Central; Chase Promenade South;
      Boeing Gallery North; Boeing Gallery South; Wrigley Square and
      Millennium Monument; McCormick Tribune Plaza and Ice Rink; and
      Crown Fountain. Sidewalks surround Millennium Park and connect to
      sidewalks within the Park, which connect the rooms but are not part of
      the rooms. The making of speeches and the passing out of written
      communications shall be restricted to Wrigley Square and Millennium
      Monument and the sidewalks in and around the Park, though closed
      sidewalks, whether for an event or another reason, shall not be available
      for this purpose.

[1] at 22–23.

      Through counsel, Plaintiffs wrote the City on May 16, 2019, outlining their

opinion that portions of the rules encroached upon their First Amendment rights. Id.

at 25–27. Plaintiffs claim, and the City stipulates, that the City amended the rules

on August 26, 2019 in response to Plaintiffs’ concerns. Id. ¶ 35; [48-2] at 135. The

latest version of the new rules, which the City currently implements, provide:

                P.   Disruptive Conduct

            1. Conduct that objectively interferes with visitors’ ability to enjoy
      the Park’s artistic displays, including, but not limited to, substantially
      impairing pedestrian traffic, disrupting views of the art, or conduct that
      endangers public health or safety, may damage Park property, or is
      prohibited by applicable federal, state, and local laws, is prohibited in
      the Park.

      ...

             3. Millennium Park is divided into several outdoor “rooms,” each
      with its own purpose or art. These rooms are: the Jay Pritzker Pavilion
      and the Great Lawn; the Lurie Garden; Cloud Gate Plaza; Chase
      Promenade North; Chase Promenade Central; Chase Promenade South;
      Boeing Gallery North; Boeing Gallery South; Wrigley Square and
      Millennium Park Monument; McCormick Tribune Plaza and lce Rink;
      and Crown Fountain. Sidewalks surround Millennium Park and


                                           8
   Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 9 of 32 PageID #:1075




       connect to sidewalks within the Park, which connect the rooms but are
       not part of the rooms. The making of speeches and the passing out of
       written communications shall be restricted to Wrigley Square and
       Millennium Park Monument and the sidewalks in and around the Park,
       though closed sidewalks, whether for an event or another reason, shall
       not be available for this purpose.

[1] at 36.

       3.    The City’s Enforcement of the Rules

       Ann Hickey, the Deputy Commissioner of Facilities for DCASE, testified at the

evidentiary hearing.    In her role as Deputy Commissioner, Hickey oversees the

operations and management of the Park. [48-2] at 132.

       As Hickey acknowledges, P(3) of the current rules prohibits “the making of

speeches” and passing out written communication everywhere in the Park but

Wrigley Square and on sidewalks. Id. at 135–36. When asked what constitutes

“speech” as contemplated in the rules, Hickey testified that “speech” depends upon

the “intent of the speaker,” as opposed to the number of people involved, how loud it

is, or the length of time a person speaks. Id. at 139–41.

       Hickey further testified that Park security officers bear the responsibility to

initially determine whether someone violates the Park rules. Id. at 171. Based upon

the hearing, however, these officers receive no training as to how they should assess

the intent of any given speaker or whether his or her speech “objectively interferes

with visitors’ ability to enjoy the Park’s artistic displays, including, but not limited

to,” the illustrative examples noted in the rules. Id. at 154–55.




                                           9
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 10 of 32 PageID #:1076




II.    Legal Standard

       A preliminary injunction constitutes “an extraordinary remedy” reserved for

exceptional cases. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); Girl

Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of Am., Inc., 549

F.3d 1079, 1085 (7th Cir. 2008). As such, a party seeking a preliminary injunction

must establish it has a likelihood of success on the merits, Adkins v. Nestle Purina

PetCare Co., 779 F.3d 481, 483 (7th Cir. 2015), that it has no adequate remedy at law,

and that it will suffer irreparable harm if a preliminary injunction is denied, Stuller,

Inc. v. Steak N Shake Enters., Inc., 695 F.3d 676, 678 (7th Cir. 2012); see also Wis.

Right to Life, Inc. v. Barland, 751 F.3d 804, 830 (7th Cir. 2014).

       If the moving party meets these threshold requirements, this Court then

“must consider the irreparable harm that the nonmoving party will suffer if

preliminary relief is granted, balancing such harm against the irreparable harm the

moving party will suffer if relief is denied.” Stuller, 695 F.3d at 678 (quoting Ty, Inc.

v. Jones Grp., Inc., 237 F.3d 891, 895 (7th Cir. 2001)). To do so, this Court must also

consider the public interest in granting or denying the injunction. Id. This Court

uses a “sliding scale approach” when weighing these considerations. Christian Legal

Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006).

III.   Analysis

       Plaintiffs and Intervenors (collectively, Movants) seek to enjoin the City’s

enforcement of P(1) and P(3). The City defends its enforcement of the rules on the

merits, and additionally argues that Movants lack standing to sue. As a jurisdictional

question, the issue of standing comes first in this Court’s analysis.           Ortiz v.

                                           10
     Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 11 of 32 PageID #:1077




Fibreboard Corp., 527 U.S. 815, 831 (1999); Hinrichs v. Speaker of House of Reps. of

Ind. Gen. Assembly, 506 F.3d 584, 590 (7th Cir. 2007); Halperin v. Int’l Web Servs.,

LLC, 70 F. Supp. 3d 893, 897 (N.D. Ill. 2014).

         A.    Standing

         Article III of the Constitution limits “federal judicial power to certain ‘cases’

and ‘controversies.’” Silha v. ACT, Inc., 807 F.3d 169, 172–73 (7th Cir. 2015) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 559−60 (1992)). To establish Article III

standing, a plaintiff must show that: (1) he has suffered an “injury in fact” that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will

be redressed by a favorable decision. Id. at 173 (quoting Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180−81 (2000); Lujan, 504 U.S. at

560−61). The party invoking federal jurisdiction bears the burden of establishing the

elements of Article III standing. Lujan, 504 U.S. at 561.

         The City raises two standing arguments. First, the City contends that, because

no evidence exists that Movants have attempted to engage in First Amendment

activities under the revised rules, they lack injuries in fact. [52] at 23–24; [48] at 3–

4.    Not so. Movants need not demonstrate actual attempts to engage in protected

activity at the Park to establish injuries in fact. Rather, chilled speech undoubtedly

constitutes an injury supporting standing. Bell v. Keating, 697 F.3d 445, 453 (7th

Cir. 2012). Here, Movants claim that they intend to engage in conduct protected by

the First Amendment—namely, evangelizing and passing out petitions—but remain
                                             11
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 12 of 32 PageID #:1078




hampered by the City’s current restrictions. E.g., [46] at 3; [49] at 2. The record also

contains evidence that Movants faced opposition from the City (including threat of

arrest) when they engaged in protected activities in the past, thus supporting their

credible assertion that the City’s rules have chilled their speech. See Bell, 697 F.3d

at 454–55; Six Star Holdings, LLC v. City of Milwaukee, 821 F.3d 795, 803 (7th Cir.

2016); Ctr. for Individual Freedom v. Madigan, 697 F.3d 464, 474 (7th Cir. 2012)

(finding the chilling effect of protected speech alone sufficient to establish an injury,

where the plaintiffs possessed a well-founded fear that a law will be enforced against

them). Movants thus sufficiently demonstrate that they possess injuries in fact.

      Second, the City argues that Intervenors cannot satisfy the redressability

prong, contending “there is nothing for the Court to redress” because no other events

were scheduled to take place at the Pritzker Pavilion and Great Lawn in 2019. [48]

at 4. Absurdly, this argument assumes Intervenors only seek to gather signatures

through the end of 2019, when, in truth, Intervenors explicitly (and credibly) assert

that they intend to continue circulating petitions in the future. [49] at 2. As a result,

this Court can plainly redress the Intervenors’ purported injury—namely, by issuing

the requested injunction. Having rejected the City’s standing arguments, this Court

turns now to the merits of the case.

      B.     Likelihood of Success: Freedom of Speech

      The United States Constitution prohibits the government from enacting laws

“abridging the freedom of speech.” U.S. Const. amend. I. A person’s right to exercise

free speech, however, is not absolute; even “protected speech is not equally

permissible in all places and at all times.” Snyder v. Phelps, 562 U.S. 443, 456 (2011)

                                           12
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 13 of 32 PageID #:1079




(quoting Frisby v. Schultz, 487 U.S. 474, 479 (1988)). Courts apply a three-step

process to analyze First Amendment free speech claims: (1) determine whether the

plaintiff’s conduct constitutes protected speech; (2) identify the nature of the forum;

and (3) determine whether the means and “justifications for exclusion” from the

relevant forum “satisfy the requisite standard.” Cornelius v. NAACP Legal Def. &

Educ. Fund, Inc., 473 U.S. 788, 797 (1985).

                1.      Protected Activity

      The City does not dispute that Movants’ activities constitute protected First

Amendment activities.     Nor could it. If nothing else at all, the First Amendment

protects religious speech, Capitol Square Review & Advisory Bd. v. Pinette, 515 U.S.

753, 760 (1995), and the freedom to petition, Borough of Duryea, Pa. v. Guarnieri, 564

U.S. 379, 388 (2011).     Indeed, such speech lies at the very heart of the First

Amendment. Movants therefore establish the first element of their free speech

claims.

                2.      The Nature of the Forum

      Next, the extent to which the government can control access depends upon the

classification of the relevant forum. United States v. Kokinda, 497 U.S. 720, 726

(1990).   Historically, the Supreme Court recognizes three forums in the First

Amendment context: (1) the traditional public forum; (2) the designated public forum;

and (3) the nonpublic forum. Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460

U.S. 37, 45–46 (1983); see also Surita v. Hyde, 665 F.3d 860, 869 (7th Cir. 2011). More

recently, the Supreme Court has also recognized a fourth type of forum: the limited

public forum. Good News Club v. Milford Cent. Sch., 533 U.S. 98, 106–07 (2001).

                                          13
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 14 of 32 PageID #:1080




      Movants seek general access to the entirety of the Park to engage in their

protected activities, so this Court considers the Park the relevant forum.          See

Cornelius, 473 U.S. at 801; Air Line Pilots Ass’n, Int’l v. Dep’t of Aviation of City of

Chi., 45 F.3d 1144, 1151 (7th Cir. 1995) (internal quotation marks omitted) (“If a

speaker seeks general access to an entire piece of public property, then that property

is the relevant forum.”). The Supreme Court expressly recognizes streets, sidewalks,

and parks as traditional public forums. United States v. Grace, 461 U.S. 171, 177

(1983); see also Surita, 665 F.3d at 875. Traditional public forums “are defined by the

objective characteristics of the property,” and thus remain “open for expressive

activity regardless of the government’s intent.” Ark. Educ. Television Comm’n v.

Forbes, 523 U.S. 666, 678 (1998).

      Certainly, given the record here, the Park fits the bill as a traditional public

forum: it is free, open to the public, and serves as a public thoroughfare. [48-2] at

86, 157–58; see Kokinda, 497 U.S. at 727 (considering whether sidewalk constituted

a thoroughfare for purposes of assessing nature of forum); Freedom from Religion

Found., Inc. v. City of Marshfield, Wis., 203 F.3d 487, 494 (7th Cir. 2000) (holding

that a city park, though owned privately, constituted a traditional public forum

because of its public use). Despite all this, the City argues that the Park instead

qualifies as a nonpublic forum. See [40-1] at 12–13. Specifically relying upon the

intent of the Park’s creators, the City contends that the Park falls outside the run-of-

the-mill public park category, because it has been “designed and maintained” as a




                                          14
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 15 of 32 PageID #:1081




“space of refuge” from the surrounding urban areas and contains “curated art

galleries and natural plantings.” [40-1] at 12.

      The City relies heavily upon Oberwetter v. Hilliard, where the D.C. Circuit

held that the interior of the Jefferson Memorial constituted a nonpublic forum, even

though it sits within a national park. 639 F.3d 545, 552 (D.C. Cir. 2011). The court

reasoned that all national memorials serve as “places of public commemoration, not

freewheeling forums for open expression,” and thus the government may “reserve

them for purposes that preclude expressive activity.” Id. And indeed, the Jefferson

Memorial serves a “solemn commemorative purpose” that the court determined

“incompatible” with broad freedoms permitted in traditional public forums. Id.

      The City also cites a Second Circuit case ruling that the plaza surrounding

Lincoln Center did not constitute a traditional public forum even though the city

defined it as a “park” for purposes of establishing the park department’s authority

over it. Hotel Emps. & Rest. Emps. Union, Local 100 of New York, N.Y. & Vicinity,

AFL CIO v. City of New York Dep’t of Parks & Recreation, 311 F.3d 534, 552 (2d Cir.

2002). The court found dispositive that the plaza serves as a “forecourt” to Lincoln

Center, a nonpublic performing arts hall, and therefore did not constitute a “public

artery.” Id. at 551–52.

      And finally, the City cites Chicago Acorn v. Metropolitan Pier Exposition

Authority, where the Seventh Circuit held that the internal sidewalks within

Chicago’s Navy Pier did not constitute traditional public forums. 150 F.3d 695, 702

(7th Cir. 1998). The court noted that: (1) Navy Pier constitutes a “discrete, outlying



                                          15
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 16 of 32 PageID #:1082




segment or projection of Chicago rather than a right of way;” and (2) the internal

sidewalks at issue led only to pier facilities and were not “through routes.” Id. Years

later, in Marcavage v. City of Chicago, the Seventh Circuit again considered the

nonpublic nature of Navy Pier, emphasizing that the pier primarily houses stores,

restaurants, and theaters, thus rendering it a “private enterprise with a tangential

public benefit.” 659 F.3d 626, 633 (7th Cir. 2011).

      Based upon the evidence here, the Park stands in stark contrast to the forums

at issue in those cases. Unlike the interior of the Jefferson Memorial (a small, “non-

through route” area), the nature and purposes of the Park extend far beyond the

commemorative purposes of a national memorial. Nor does the Park constitute a

“forecourt” to a nonpublic forum; the Park is itself a public forum. And finally, in

contrast to Navy Pier, the Park does not constitute a discrete segment or projection

of Chicago, containing private enterprises with only a tangential public benefit.

Rather, the Park sits right in the heart of the City, bordered by Michigan Avenue,

Monroe Street, Randolph Street, and Columbus Drive. [48-2] at 51. And in sharp

contrast to Navy Pier’s internal sidewalks (leading primarily to commercial

businesses), the Park also exists as an open space and thoroughfare, id. at 86, full of

public spaces serving non-commercial purposes.

      In sum, the City may not by “its own ipse dixit” destroy the public forum status

of parks. Grace, 461 U.S. at 180 (internal quotation marks omitted); see also Forbes,

523 U.S. at 678. Although the City insists a curated design divests the Park of its

traditional public nature, this Court cannot accept this characterization based upon



                                          16
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 17 of 32 PageID #:1083




the facts here. Indeed, if a “curated design” were enough to transform the nature of

the forum, any park with a statue could lose its First Amendment protections. The

law precludes this absurd result.

       Consequently, for the purposes of the requests for a preliminary injunction, the

Movants have shown a likelihood of success on the merits in establishing that the

Park constitutes a traditional public forum.1

                   3.      Content-Neutral or Content-Based

       When the forum constitutes a traditional public forum, courts apply one of two

levels of judicial scrutiny to determine whether the government has enacted a

constitutionally permissible restriction. Courts apply strict scrutiny to content-based

restrictions—that is, the City may only “enforce a content-based exclusion” that is

both “necessary to serve a compelling state interest” and “narrowly drawn to achieve

that end.” Perry, 460 U.S. at 45; Price v. City of Chi., 915 F.3d 1107, 1112 (7th Cir.

2019). On the other hand, courts apply intermediate scrutiny to content-neutral

restrictions. Price, 915 F.3d at 1112. The government survives intermediate scrutiny

if it imposes reasonable and content-neutral restrictions as to time, place and

manner, provided these restrictions remain “narrowly tailored to serve a significant

government interest, and leave open ample alternative channels of communication.”

Perry, 460 U.S. at 45; Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2239 (2015);

Clark v. Cmty. for Creative Non–Violence, 468 U.S. 288, 293 (1984).




1At this early stage of the proceedings, this Court offers no opinion as to whether the City might
ultimately prevail in defending more narrowly tailored and more easily justified restrictions targeting
specific subspaces (such as the Great Lawn).

                                                  17
    Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 18 of 32 PageID #:1084




        Courts consider a restriction content-based if it: (1) on its face, “applies to

particular speech because of the topic discussed or the idea or message expressed”; or

(2) though “facially content neutral,” cannot be “justified without reference to the

content of the regulated speech,” or was “adopted by the government because of

disagreement with the message [the speech] conveys.” Reed, 135 S. Ct. at 2227

(internal quotation marks omitted); Ward v. Rock Against Racism, 491 U.S. 781, 791

(1989).

                               a.      P(3)

        This Court must first determine whether P(3) constitutes a content-based or

content-neutral restriction. On its face, P(3) contains a blanket restriction as to the

“making of speeches and the passing out of written communications” in all but two

Park subspaces without regard to the identity of the individuals engaging in the

particular conduct, or to the message embodied in the “speeches” and “written

communications.”2 Accordingly, at least facially, P(3) appears to be content-neutral

because its plain text draws no distinctions based upon the message a speaker

conveys. Reed, 135 S. Ct. at 2227.

        The evidence presented at the hearing, however, told another story and made

patently clear that the City implements P(3) as a content-based restriction. For

example, when asked what the “making of speeches” means as defined in P(3), Hickey

testified that, under the City’s interpretation, its application does not depend upon


2 As noted above, P(3) states in relevant part: “The making of speeches and the passing out of written
communications shall be restricted to Wrigley Square and Millennium Park Monument and the
sidewalks in and around the Park, though closed sidewalks, whether for an event or another reason,
shall not be available for this purpose.”

                                                 18
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 19 of 32 PageID #:1085




objective, content-neutral factors such as the number of individuals involved, the

volume of the speech, or the duration of the speech. [48-2] at 140. Indeed, when

asked whether specific content, such as a prayer, constitutes the “speech”

contemplated in P(3), Hickey responded: “It would depend on how they are doing it. .

. . it’s the making of speeches is what is in the rules. So if that is the intent on what

they’re doing, then it would be prohibited.” Id. And ultimately, in response to another

clarifying question from this Court, Hickey testified again that the definition of

speech-making must be assessed by looking to the “intent of the speaker.” Id. at 141.

Given such concessions at the hearing, the City’s restrictions, in fact, make clear

“reference to the content of the regulated speech” in deciding whether a message

constitutes speech-making under P(3). Reed, supra, at 2227.

      The City’s approach to P(3), as articulated by Hickey, is constitutionally flawed

in several respects. First, based upon the hearing, the City applies P(3) based upon

the identity of the speaker; that alone renders P(3) content-based. See Surita, 665

F.3d at 870 (“Restrictions that favor or disfavor certain speech based on the speaker

rather than the content of the message are still content based.”). Second, by assessing

a speaker’s intent, the City must necessarily evaluate the content of speech: Simply

put, how can one assess intent without evaluating the substance revealing that

intent? E.g., Price, 915 F.3d at 1118 (noting that “divining” the purpose of speech

requires enforcement authorities “to examine the content of the message that is

conveyed.”) (quoting McCullen v. Coakley, 573 U.S. 464, 479 (2014)). Because the

City enforces P(3)’s prohibition against the “making of speeches” by referencing its



                                           19
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 20 of 32 PageID #:1086




content, P(3) constitutes a content-based restriction. See Turner Broad. Sys., Inc. v.

F.C.C., 512 U.S. 622, 643 (1994) (“As a general rule, laws that by their terms

distinguish favored speech from disfavored speech on the basis of the ideas or views

expressed are content based.”); cf. Schultz v. City of Cumberland, 228 F.3d 831, 840–

41 (7th Cir. 2000) (content-neutral restrictions require “no consideration

of content before applying” them).

      The same conclusion applies to P(3)’s prohibition against the “passing out of

written communications,” because the City’s enforcement once again depends upon

the content of that communication. For instance, at the hearing, Stewart conceded

that Moby Dick constitutes a “written communication,” but equivocated when asked

whether passing out Moby Dick would constitute a violation under the current rules

enforced by the City. [48-2] at 85–86. Stewart’s testimony confirms that the City

would not invoke P(3) to stop someone from passing out Moby Dick, as it did to stop

Movants from disseminating religious and petition-related literature. This testimony

underscores the City’s problem: despite P(3)’s facial-neutrality, the City enforces

P(3)’s vague provisions in a discriminatory manner based upon the intent of the

speaker and content of the speech. Such enforcement violates the First Amendment.

                                 b.     P(1)

      Like P(3), the text of P(1) appears content-neutral on its face. P(1) provides:

            1. Conduct that objectively interferes with visitors’ ability to enjoy
      the Park’s artistic displays, including, but not limited to, substantially
      impairing pedestrian traffic, disrupting views of the art, or conduct that
      endangers public health or safety, may damage Park property, or is
      prohibited by applicable federal, state, and local laws, is prohibited in
      the Park.


                                          20
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 21 of 32 PageID #:1087




[1] at 36. By its plain language, P(1) appears to ban all manner of interference with

other visitors’ enjoyment of the Park.

      But like P(3), this Court finds that P(1) constitutes a content-based restriction,

particularly as to the portion concerning conduct that “objectively interferes with

visitors’ ability to enjoy the Park’s artistic displays.” At the hearing, Stewart testified

that, even though the text of P(1) requires the City to make an “objective

determination,” no actual objective standards exist in the City’s rules or enforcement

policies. [48-2] at 83. According to Stewart, potential violations of P(1) could include,

for example, people taking selfies in front of the Bean, someone wearing a “funny

looking hat that distracted people,” or even a group of tall tourists. [48-2] at 83–84.

Yet, per Stewart, a “noisy class trip of preschoolers” would not violate P(1) because

“they’re too short.” Id. at 84. Highlighting the grave constitutional concerns raised

by the breadth of P(1)’s language (particularly the phrase “including, but not limited

to”), the testimony underscored the subjective nature of the City’s enforcement, which

restricts speech far beyond the five examples listed within the rule. Indeed, the

inclusion of the catch-all phrase permits arbitrary enforcement for any reason or no

reason. Again, such enforcement violates the Constitution.

      Because the evidence shows that the City enforces P(1) with reference to the

identity of the speaker and the content of the speech, Surita, 665 F.3d at 870; Schultz,

228 F.4d at 840–41, P(1) constitutes a content-based restriction.




                                            21
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 22 of 32 PageID #:1088




                 4.     Strict Scrutiny

       Having determined that P(1) and P(3) are content-based, this Court applies

the strict scrutiny framework to both restrictions. As a threshold matter, content-

based restrictions are presumptively invalid. United States v. Stevens, 559 U.S. 460,

468 (2010); Ben’s Bar, Inc. v. Vill. of Somerset, 316 F.3d 702, 716 (7th Cir. 2003). To

survive strict scrutiny, the City bears the heavy burden to show that its restrictions

remain “narrowly tailored to promote a compelling Government interest.” Entm’t

Software Ass’n v. Blagojevich, 469 F.3d 641, 646 (7th Cir. 2006) (quoting United

States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 813 (2000)). A restriction fails this

test if a “less restrictive alternative” exists to serve the City’s compelling interest. Id.

                            a.     Compelling Interests

       First, this Court evaluates the existence of compelling interests. Complicating

this Court’s task, the City’s briefs fail to precisely set forth what it believes those

interests might be. [40-1] [48].       Nevertheless, the ostensible goal of P(1)’s text

appears to be banning conduct that “objectively interferes with visitors’ ability to

enjoy the Park’s artistic displays.” Consistent with this text, the testimony at the

evidentiary hearing suggests that the City wrote P(1) and P(3) to preserve the

aesthetics of the Park and protect visitors’ enjoyment of Park art and programming.

For instance, Stewart testified that opening areas of the Park up to First Amendment

activities would transform the Park from a “primarily peaceful architectural artistic

expression space” into a space “where the art and the architecture are not the primary

focus.” [48-2] at 72. Similarly, Hickey testified that the City intended the Park to be

“an outdoor cultural center,” id. at 166, and that in adopting the rules, the City
                                            22
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 23 of 32 PageID #:1089




discussed potential “disturbances and interferences” with Park programming, id. at

171.

       On the current record, however, the City fails to justify its restrictions.

Although the Supreme Court has recognized that aesthetic interests constitute

significant government interests, it has not found such interests to be compelling.

Compare, e.g., Members of City Council of City of Los Angeles v. Taxpayers for Vincent,

466 U.S. 789, 805 (1984) (recognizing aesthetics as a significant government interest)

with City of Ladue v. Gilleo, 512 U.S. 43, 52 (1994) (affirming a lower court holding

that interest in preserving aesthetics did not constitute a sufficiently compelling

government interest). Indeed, some federal appellate courts have explicitly rejected

classifying aesthetics as a compelling interest. See, e.g., Willson v. City of Bel-Nor,

Mo., 924 F.3d 995, 1001 (8th Cir. 2019); Cent. Radio Co. Inc. v. City of Norfolk, Va.,

811 F.3d 625, 633 (4th Cir. 2016).

       Likewise, the parties fail to cite any authority suggesting that protecting

visitors from artistic disruptions can constitute a compelling interest. Rather, courts

have rejected attempts to paint such fears as a compelling interest.      See Norton v.

City of Springfield, 324 F. Supp. 3d 994, 1002 (C.D. Ill. 2018) (“It is also not

a compelling state interest for a government to protect listeners from ‘unwanted

communication’     and    to   protect    unwilling    listeners’   privacy interests in

a public forum.”) (quoting Cohen v. California, 403 U.S. 15, 21 (1971)); Berger v. City

of Seattle, 569 F.3d 1029, 1056 (9th Cir. 2009) (rejecting city’s proffered interest “in




                                          23
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 24 of 32 PageID #:1090




protecting certain park-goers from communications by others” as sufficiently

“substantial” to justify a content-based restriction).

      And even if prior precedent supported this Court’s recognition of those

interests as compelling in the abstract, the City has not demonstrated that those

interests are sufficiently compelling within the context of this case. To withstand

strict scrutiny, the City must prove that its restrictions remain “necessary to serve”

the asserted government interest. Burson v. Freeman, 504 U.S. 191, 199 (1992). To

do so, the City cannot rely upon “anecdote and supposition,” Playboy Entm’t Grp., 529

U.S. at 822; rather, it “must specifically identify an ‘actual problem’ in need of

solving,”   Brown v. Entm’t Merchants Ass’n, 564 U.S. 786, 799 (2011) (quoting

Playboy, 529 U.S. at 822). Here, the City again fails.

      The record contains no evidence that Movants’ protected activities

unreasonably interfered with the Park’s art or unduly disrupted others’ enjoyment of

art or other programming. To the contrary, Stewart conceded that “almost no one

lodged complaints about their inability to enjoy the art” in the Park, even before the

current Park restrictions became effective. [48-2] at 82. Additionally, during closing

argument, the City conceded it lacked any evidence showing that open air

evangelizing disturbed anyone, and ultimately admitted that its conclusion that such

conduct is “disturbing or annoying or distracting” is premised solely upon “common

sense.” [52] at 27. Thus, the City’s purported need for the broad restrictions stems

solely from speculation that constitutionally protected activity “would harm” or




                                           24
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 25 of 32 PageID #:1091




“would deleteriously impact” the Park’s aesthetic values and the public’s enjoyment

of art. See [40-1] at 5.

       Without any specific evidence of an actual problem in need of solving, the City

fails to show a compelling state interest to justify its significant restrictions. See

Consol. Edison Co. of New York v. Pub. Serv. Comm’n of New York, 447 U.S. 530, 543

(1980) (“Mere speculation of harm does not constitute a compelling state interest.”).

On this basis alone, Movants demonstrate the likelihood of success on the merits of

their free speech claims.

                            b.   Narrowly Tailored

       Significantly, even if the City could demonstrate the existence of a compelling

interest, it cannot show that its restrictions are narrowly tailored. In the context of

a strict scrutiny analysis, the relevant question is whether less restrictive

alternatives exist to accomplish the government’s goals. Playboy Entm’t Grp., 529

U.S. at 816. Here, they unquestionably do.

       P(3) prohibits the “making of speeches” and “passing out of written

communications” in the vast majority of the Park. But Hickey testified that the City

enforces this prohibition “even where there is no art present.” [48-2] at 154. Thus,

by the City’s own admission, P(3) fails to constitute the least restrictive means of

ensuring the purported preservation of Park aesthetics. Nor is P(3) narrowly tailored

to the City’s purported goal of protecting other visitors’ enjoyment of Park art and

programming. Put simply, one could easily conceive a variety of less restrictive (and

content-neutral) alternatives for achieving that goal.



                                          25
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 26 of 32 PageID #:1092




      Likewise, P(1) sweeps too broadly. Without any reference to actual objective

criteria, it prohibits all conduct that “objectively interferes with visitors’ ability to

enjoy the Park’s artistic displays.” [48-2] at 83. As the City acknowledges, a wide

range of lawful examples fall within the ambit of P(1)’s prohibition, including the

absurd notion of prohibiting a group of “tall” tourists (noted in Stewart’s testimony).

[48-2] at 84. And therein lies another constitutional flaw: P(1) prohibits speech far

beyond what the City can prove is necessary to further any legitimate goals.

      In short, P(1) and P(3) both fail the narrowly tailored test, and Movants

demonstrate a likelihood of success on the merits of their free speech claims on this

basis as well.

                 5.    Intermediate Scrutiny

      Although not necessary in light of this Court’s findings above, this Court finds

that the City fails to satisfy even the less exacting—but still demanding—

intermediate scrutiny framework.

      In cases involving content-neutral restrictions, the government must

demonstrate that the prohibitions remain “narrowly tailored to serve a significant

government interest and leave open ample alternative channels of communication.”

Perry, 460 U.S. at 45; see also Joelner v. Vill. of Washington Park, Ill., 508 F.3d 427,

431 (7th Cir. 2007). Even if a restriction is content-neutral, the government cannot

ban speech “in a manner that a substantial portion of the burden on speech does not

serve to advance its goals.” Ward, 91 U.S. at 799.

      The restrictions cannot withstand even intermediate scrutiny. As discussed

above, the record contains no evidence supporting a nexus between the City’s broad

                                           26
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 27 of 32 PageID #:1093




prohibitions on expression and its asserted government interests of preserving the

artistic integrity of the Park and preventing disruption to other citizens’ general

enjoyment of the Park.      The City offers only speculation that its interests are

actually—as opposed to possibly—significant, and no evidence exists to suggest that

the City has otherwise narrowly tailored its restrictions to those interests. See

McCullen, 573 U.S. at 493. Indeed, the City offered no justification for distinguishing

between visitors’ enjoyment in Wrigley Square—where speech is allowed—and the

rest of the Park—where it is not.

                 6.     Vagueness

      This Court also finds that Movants are likely to succeed on their free speech

claims on an additional ground: vagueness.

      An ordinance is unconstitutionally vague if it “fails to give ordinary people fair

notice of the conduct it punishes,” or if it is “so standardless that it invites arbitrary

enforcement.” United States v. Davis, 139 S. Ct. 2319, 2342 (2019) (quoting Johnson

v. United States, 135 S. Ct. 2551, 2554 (2015)); United States v. Burrows, 905 F.3d

1061, 1063 (7th Cir. 2018). Regulations on speech must “meet a higher standard of

clarity and precision” because they risk forcing speakers to self-censor. Barland, 751

F.3d at 835; see also F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 254–55

(2012) (vagueness of content-based restrictions raise special concerns because of their

“obvious chilling effect”) (quoting Reno v. Am. Civil Liberties Union, 521 U.S. 844, 872

(1997)). For this reason, courts scrutinize restrictions carefully when they implicate

First Amendment concerns. Barland, 751 F.3d at 835.



                                           27
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 28 of 32 PageID #:1094




      Neither P(3) nor P(1) provides fair notice of what conduct they prohibit, leaving

only the City—or an individual security officer employed by the City—to decide

whether speech should be banned. As Hickey testified, determining whether speech

violates the Park rules “depends upon the actual situation” and requires security “to

be able to interpret what the exact situation was.” [48-2] at 170. This testimony,

combined with her other testimony that a violation of P(3) depends upon an

assessment of intent, makes clear that the City arbitrarily enforces P(3) based upon

a variety of undefined factors including (most problematically) a subjective

assessment of the message the speaker intends to convey. See, e.g., Foti v. City of

Menlo Park, 146 F.3d 629, 638–39 (9th Cir. 1998) (finding a city ordinance regulating

the display of signs on parked cars unconstitutionally vague where enforcement

would require city police officers to “decipher the driver’s subjective intent”).

Likewise, P(1) prohibits a wide swath of “disruptive conduct,” untethered to any

objective (or content-neutral) criteria. Thus, the City enjoys unfettered discretion in

determining what speech falls under that restriction and offers little guidance to an

ordinary person of what exactly the rules prohibit.

      Considering the above, this Court finds that Plaintiffs and Intervenors have

demonstrated a likelihood of success in proving P(3) and P(1) unconstitutionally

vague.

                7.     The Government Speech Doctrine

      Before turning to the remaining preliminary injunction factors, this Court

addresses the City’s primary defense of P(3) and P(1), which rests upon its

misapplication of the government speech doctrine. See [48] at 4–8. The City contends

                                          28
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 29 of 32 PageID #:1095




that, by curating art and programming, it exercises permissible government speech

making its restrictions immune to First Amendment attack because the rules further

such government speech. [48] at 8. This Court rejects the City’s flawed reading of

this important doctrine.

      The government speech doctrine recognizes that the government may also

engage in speech and that the First Amendment does not regulate government speech

as it does private speech. Matal v. Tam, 137 S. Ct. 1744, 1757 (2017); Johanns v.

Livestock Mktg. Ass’n, 544 U.S. 550, 553, 125 S. Ct. 2055, 2058 (2005) (the

government’s own speech “is exempt from First Amendment scrutiny.”). Courts apply

the government speech doctrine in two limited contexts: (1) when the government

itself speaks; or (2) if the government appropriates public funds to transmit a message

through private speakers. Ill. Dunesland Pres. Soc’y v. Ill. Dep’t of Nat. Res., 461 F.

Supp. 2d 666, 669 (N.D. Ill. 2006); see also, e.g., PSEG Long Island LLC v. Town of

N. Hempstead, 158 F. Supp. 3d 149, 166 (E.D.N.Y. 2016).

      Neither of those situations are present here. This case does not involve the

appropriation of public funds to transmit a message through private speakers. Nor

do Movants challenge the government’s own speech; obviously, the City has the right

to present curated art and programming. Instead, Movants challenge whether the

City can permissibly, through its enactment of Park rules, limit their ability to engage

in protected activity on Park property.        The government speech doctrine is

inapplicable where, as here, the relevant question concerns whether the City’s rules

unconstitutionally restrict private speech on public property. Pleasant Grove City,



                                          29
    Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 30 of 32 PageID #:1096




Utah v. Summum, 555 U.S. 460, 469–70 (2009) (the government “does not have a free

hand to regulate private speech on government property,” and the government speech

doctrine does not apply when the government is merely “providing a forum for private

speech.”); see also, e.g., Eagle Point Educ. Ass’n/SOBC/OEA v. Jackson Cty. Sch.

Dist. No. 9, 880 F.3d 1097, 1105 (9th Cir. 2018) (rejecting application of the

government speech doctrine to a First Amendment challenge by a teachers’ union to

a school district’s policies regarding a teachers’ strike because the plaintiffs did not

contest the district’s ability to express its position, but rather, the district’s limitation

of their rights to express their own views).

        C.     Other Preliminary Injunction Factors

        This Court’s analysis of the other preliminary injunction factors requires little

discussion. In First Amendment cases, the likelihood of success is dispositive because

the loss of First Amendment freedoms—even for minimal periods of time—

constitutes an irreparable injury, and protecting First Amendment freedoms always

serves the public interest. Higher Soc’y of Ind. v. Tippecanoe Cty., Ind., 858 F.3d

1113, 1116 (7th Cir. 2017); Korte v. Sebelius, 735 F.3d 654, 666 (7th Cir. 2013). This

Court thus grants Movants’ requests for preliminary injunctive relief.3

IV.     Conclusion

        For the reasons stated above, this Court grants Plaintiffs’ motion for

preliminary injunction [7], and grants Intervenors’ motion for preliminary injunction



3 Plaintiffs move for preliminary injunctive relief only on their First Amendment free speech claim.
[7]. Intervenors appear to move on both their First Amendment and Illinois law claims. See [49].
Because the scope of the preliminary injunction would be the same under both claims, this Court need
not address the merits of the Illinois law claim.

                                                30
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 31 of 32 PageID #:1097




[35].   Because a temporary restraining order issued after notice and hearing is

functionally and procedurally akin to a preliminary injunction, Chi. United Indus.,

Ltd. v. City of Chi., 445 F.3d 940, 946 (7th Cir. 2006); Levas & Levas v. Vill. of Antioch,

Ill., 684 F.2d 446, 448 (7th Cir. 1982), this Court denies as moot Plaintiffs’ motion for

temporary restraining order [22].

        Rule 65(c) provides: “The court may issue a preliminary injunction . . . only if

the movant gives security in an amount that the court considers proper to pay the

costs and damages sustained by any party found to have been wrongfully enjoined or

restrained.” Fed. R. Civ. P. 65(c). Courts, however, may waive the bond requirement

where “there’s no danger that the opposing party will incur any damages from the

injunction.” Habitat Educ. Ctr. v. U.S. Forest Serv., 607 F.3d 453, 458 (7th Cir. 2010).

Here, Plaintiffs request waiver of the bond requirement, [7] at 2, and the City has

neither objected to the waiver of bond nor demonstrated any costs or monetary

damages that might result from issuance of the injunction.                  Under these

circumstances, this Court exercises its discretion to waive Rule 65(c)’s bond

requirement.




                                            31
  Case: 1:19-cv-06213 Document #: 54 Filed: 02/20/20 Page 32 of 32 PageID #:1098




      This Court contemporaneously enters a separate preliminary injunction order

consistent with this opinion.

      This Court additionally sets a status hearing for March 4, 2020 at 9:45 a.m. in

Courtroom 1203.

Dated: February 20, 2020

                                              Entered:



                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         32
